Citation Nr: 0024535	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This 
case was remanded by the Board in July 1997 for further 
development; the case was returned to the Board in July 2000.

The Board notes that the veteran, in his VA Form 9 dated in 
January 2000, requested that he be scheduled for a video 
conference hearing held before a member of the Board.  The 
record reflects that the veteran, in May and June 2000 
statements, confirmed his desire for a video conference 
hearing and waived his right to an in-person hearing before a 
member of the Board.  The veteran was thereafter scheduled 
for a video conference hearing in July 2000, but failed, 
without explanation, to attend.  The veteran's request for a 
hearing before a member of the Board is therefore considered 
withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities consist of 
residuals of a cervical spine injury, with headaches, limited 
left shoulder motion, muscle spasms and radiculitis, 
evaluated as 40 percent disabling; psychiatric disability, 
evaluated as 30 percent disabling; and a scar of the chin, 
evaluated as 10 percent disabling.

3.  The veteran is 45 years of age, has more than 4 years of 
college education, and also has training in the field of 
heating, air conditioning and refrigeration.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that while records from the 
Social Security Administration (SSA) are on file, the veteran 
recently reported to a private examiner that he was no longer 
in receipt of disability benefits from that agency.  The 
Board notes that the veteran has not suggested that 
additional pertinent records from SSA not already on file are 
available, or requested that VA obtain any additional records 
from that agency.

Factual background

On file are records from the Social Security Administration 
which document that the veteran was awarded disability 
benefits from that agency on the basis of paranoid 
schizophrenia and personality disorder.  The records reflect 
that the veteran reported losing or quitting several 
positions in the past secondary to problems with social 
interaction.  He admitted to a phobia of interviews, reported 
that he was anxious, and indicated that he did not want to 
work outside of the home.  On examination the veteran was 
found to have several psychiatric, personality, and 
developmental disorders, and he was assigned a Global 
Assessment of Functioning (GAF) score of 45.  The SSA records 
also show that the veteran underwent low back surgery 
following a motor vehicle accident in 1986.

VA treatment records for 1991 to August 1997 show that the 
veteran had a part time job in 1991, and that he reported in 
December 1995 that he was self-employed as a computer 
assembler.  The records show that the veteran complained of 
depression secondary to marital difficulties in 1991, and 
that he later experienced depression secondary to a death in 
his family.  While the records show that the veteran 
underwent rescission of his facial scar in 1997, the records 
are negative for any reference to the scar in association 
with any complaints or treatment of his psychiatric symptoms.  
An August 1993 Magnetic Resonance Imaging (MRI) study of the 
cervical spine showed the presence of severe bilateral neural 
foraminal narrowing and mild canal stenosis at C5-C6, as well 
as minimal narrowing of the C3-C4 foramen on the right.

At a November 1991 VA examination the veteran's service-
connected chin scar was noted to be 4 cm in length, well 
healed and free of keloids.

On file is the report of a February 1992 VA examination which 
discloses that the veteran exhibited some limitation of 
cervical spine motion with pain, as well as absent to 
diminished reflexes of the upper extremities, and diminished 
sensation of the left upper extremity.  The veteran was 
described as nervous on examination.  He was diagnosed with 
cervical dorsal sprain with radiculitis and occipital 
headaches.

On his VA Form 21-8940 received in September 1992, the 
veteran reported that he was born in June 1955 and had at 
least 4 years of college education, as well as training in a 
variety of areas including the field of heating, air 
conditioning and refrigeration.  The veteran indicated that 
he last worked full time in November 1983 and last worked on 
a part-time basis in February 1991.  The veteran reported 
that he had not attempted to obtain employment since he last 
worked.

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1992, at which time he reported that he 
was unemployed because of mental hangups associated with his 
scar.  He reported that he experienced difficulty interacting 
with people.  He denied any physical basis for his 
unemployability.

On file are several statements by the veteran in which he 
contends that although he attended college for over 5 years, 
he never obtained a degree.  He alleged in December 1997 that 
he had been turned down for a part in a movie recently 
because of his scar.  In a May 1998 statement the veteran 
reported that, although he had recently been employed, he had 
quit that position the day before.

The veteran was afforded a VA examination in January 1994, at 
which time he reported that he was unemployed.  Examination 
of his chin scar showed some decreased sensation, but no 
other impairment.  Examination of his neck showed some 
limitation of motion as well as tenderness.  Examination of 
the left shoulder showed some pain and slightly diminished 
reflexes, but good range of motion.  X-ray studies showed 
minimal degenerative arthritic changes of the cervical spine.  
The veteran was also afforded a VA psychiatric examination in 
January 1994, at which time he alleged that he did not 
complete any of the training reported in his September 1992 
VA Form 21-8940.  Mental status examination was essentially 
normal, and the veteran was diagnosed with alcohol and 
marijuana abuse and severe personality disorder.  He was 
assigned a GAF score of 55, attributed to his very defective 
personality.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1994, at which time he testified that his 
physical disabilities did, in fact, impact on his 
employability.  He stated that he last worked in 1988, and 
that his physical disabilities, including his headaches, 
interfered with his positions.  The veteran reported that his 
scar made him self conscious and affected his ability to 
interview for positions.  He denied seeking employment since 
1988.  He testified that he had at least 5 years of college 
education, but that he never attained a degree.  He indicated 
that he did complete an air conditioning, heating and 
refrigeration course, but stated that the job he obtained in 
that field did not pan out.  The veteran reported that he 
performed some housework.

On file is a June 1994 statement by Maximilien Menassa, M.D., 
which indicates that the veteran was depressed on 
examination, and evidenced ideas of reference and auditory 
hallucinations.  The author noted that the veteran's visits 
to him were irregular, but that he expected the veteran to be 
unable to work for the next 12 months.

On file are private medical records for February 1995 to 
October 1999 which document treatment of the veteran's 
physical disabilities.

On file are VA Vocational Rehabilitation records which 
disclose that the veteran, in May 1998, had recently stopped 
working because of irreconcilable differences with his 
employer; he averred that his supervisor had verbally abused 
him and he suggested that the matter was in litigation.  The 
veteran's former employer apparently reported in July 1998 
that the veteran was not mentally cut out for the type of 
work involved.  An August 1999 note indicates that training 
for the veteran was still considered feasible.

The veteran was afforded a VA general medical examination in 
February 1999, at which time the examiner concluded that 
there was no evidence of a medical condition that rendered 
the veteran unemployable.  On VA orthopedic examination in 
February 1999, the veteran exhibited some limitation of 
cervical spine and shoulder motion with muscle spasms.  
Electromyography disclosed findings consistent with mild left 
L5 radiculopathy without active denervation signs.  X-ray 
studies showed moderate degenerative arthritic changes of C5 
and C6; MRI studies showed evidence of foraminal compromise 
without cord compression.  The examiner concluded that the 
veteran's neck and shoulder disabilities did not render him 
permanently unemployable, although the disabilities did cause 
difficulties with work.

The veteran was afforded a VA psychiatric examination in 
February 1999, at which time he was noted to have a history 
of multiple psychiatric problems.  He contended that his 
facial scar had caused emotional strain, and that he had 
depression secondary to his physical problems.  The veteran 
reported that he developed nervousness after receiving the 
scar on his chin, and that he continued to exhibit mental 
problems because of the scar, although he clarified that the 
referenced scar did not cause his nervousness, but only 
worsened that condition.  The veteran reported that he last 
worked 8 months prior to the examination at a machine shop, 
and indicated that he had worked at that location for 9 
months until he was fired; he alleged that his supervisor 
would verbally abuse him.  The veteran reported a history of 
6 to 10 other jobs since service, none of which lasted more 
than 5 months; he indicated that he had difficulty with 
interacting with people.  The veteran alleged that he would 
have received an offer to star in a movie, if not for his 
scar.

The veteran's current complaints included depression, 
nervousness, irritability, nightmares and panic attacks.  He 
reported that he thought about his scar constantly, and he 
averred that he was unable to obtain or retain a job.  On 
mental status examination, the veteran was tense and 
preoccupied with his scar.  The examiner noted that the 
veteran had symptoms including panic, social phobia and 
depression, which were aggravated by the veteran's neck and 
back pain.  The examiner concluded that the veteran had an 
anxiety disorder which had interfered with schooling and had 
impaired his capacity; the examiner opined that the anxiety 
disorder had been definitely aggravated by the service-
connected chin scar.  The examiner noted that the referenced 
scar had increased his obsessive preoccupation, and his 
anxiety and cognitive problems, and he concluded that the 
veteran was socially impaired and withdrawn, and that his 
nervous condition rendered him unable to maintain a steady 
job.  The examiner assigned a GAF score of 50.

On file is the report of a July 1999 VA examination, which 
notes the veteran's contention that he was self conscious 
about his scar and that he was unable to concentrate.  The 
veteran stated that he was fearful of meeting people because 
of the scar and he indicated that he remained unemployed.  
The veteran reported that he had been extremely sensitive to 
people essentially since certain events in childhood.  On 
mental status examination, the veteran's thought content 
centered on being terribly humiliated by his looks.  The 
examiner assigned a GAF score of 40, and essentially 
concluded that the veteran's psychiatric symptoms had been 
aggravated by his scar.

On file is the report of an October 1999 private examination 
of the veteran, at which time he reported that he was no 
longer receiving disability benefits from SSA.  He reported 
experiencing psychiatric symptoms and was diagnosed with 
psychotic disorder, rule out major depressive disorder, and 
alcohol and cannabis dependence.  He was assigned a GAF score 
of 40.  The report is entirely negative for any reference to 
the scar on the veteran's chin.

Analysis

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (1999).  The veteran's service-connected 
disabilities consist of residuals of a cervical spine injury, 
with headaches, limited left shoulder motion, muscle spasms 
and radiculitis, evaluated as 40 percent disabling; 
psychiatric disability, evaluated as 30 percent disabling; 
and a scar of the chin, evaluated as 10 percent disabling.  
The combined rating for the veteran's disabilities under 
38 C.F.R. § 4.25 (1999) is 60 percent.  As the veteran does 
not meet the minimum schedular requirements for a total 
rating based on unemployability, the Board must also conclude 
that a total rating based on unemployability is not 
warranted.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  However, 
the Board notes that, despite a history of losing or quitting 
a number of positions, the veteran's medical examiners in 
February 1999 specifically concluded that his service-
connected physical disabilities did not render him 
unemployable.  Moreover, although SSA considered the veteran 
disabled for their purposes for some time based on 
psychiatric disability and the February 1999 VA psychiatric 
examiner concluded that the veteran's nervous condition 
rendered him unable to maintain a steady job, the Board 
points out that the veteran is not service connected for the 
entire impairment occasioned by the psychiatric disability, 
but only for the portion due to aggravation by his service 
connected scar.  The February 1999 examiner neither concluded 
nor suggested that the service-connected portion of the 
veteran's psychiatric disability rendered him unemployable.  
Indeed, numerous VA, private treatment and SSA records, as 
well as the report of the October 1999 private examination, 
are entirely negative for any reference to the veteran's scar 
in association with his psychiatric disability.  Moreover, 
the record reflects that the veteran has over 4 years of 
college education as well as vocational training in several 
fields, and that his vocational rehabilitation counselors, 
although aware of the current claim, nevertheless consider 
training to be feasible.  The Board notes that the current 
evidence of record does not reflect frequent periods of 
hospitalization or otherwise indicate that the veteran's 
service connected disabilities have resulted in an 
exceptional or unusual disability picture.  Accordingly, 
referral of the veteran's claim to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

